Citation Nr: 1126361	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  11-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 2, 1982 Board decision that denied service connection for a nervous disorder


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The appellant had active service from March 24, 1969 to April 15, 1969, a period of 23 days.

In a June 2, 1982 decision, the Board of Veterans' Appeals (Board) denied the appellant's claim of entitlement to service connection for a nervous disorder.  In July 2010, the Board received a motion from the appellant's representative indicating that the appellant wished to file a motion to revise a decision of the Board based on clear and unmistakable error.  The body of the motion indicated that the Board decision in question was dated June 2, 1982.


FINDINGS OF FACT

The June 2, 1982 Board decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the June 2, 1982 Board decision which denied service connection for a nervous disorder on the basis of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105(a), 20.1400, 20.1402, 20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The provisions of the Veterans Claims Assistance Act of 2000 and implementing regulations do not apply in this case because a motion based on CUE is not an application for benefits, but rather is a request for a revision of a prior decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009);  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001).

II.  CUE.

The appellant has alleged CUE in a June 2, 1982 Board decision, in which the Board denied service connection for a nervous disorder.  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002 & Supp. 2010)) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400.

All final Board decisions are subject to revision for CUE except: (1) Decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in RO rating decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994). Thus, 38 C.F.R. § 20.1403(a) and (c) define CUE as:

1. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a).

2. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

3. It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 3 Vet. App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a:

1. Changed medical diagnosis. 38 C.F.R. § 20.1403(d).

2. Failure to fulfill the duty to assist. 38 C.F.R. § 20.1403(d).

3. Disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).

4. Change in interpretation of a statute or regulation 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are not applicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error.''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, the appellant must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Turning to the case at hand, the Board notes that the appellant's claim was denied by the RO in December 1969 on the ground that such disability had not been incurred in or aggravated while on active duty.  The denial was reaffirmed in September 1972 and August 1978.  Neither of these decisions were appealed within a year.  In June 1980, the appellant reopened his claim and additional evidence was submitted.  The RO denied the claim on the basis that the presumption of soundness at induction had been rebutted, and that he was discharged because of poor performance in recruit training, having a lifelong history of maladjustment.  After a remand for further development, the Board, in June 1982, denied the reopened claim. 

The medical evidence in 1982 showed that the appellant underwent a pre-induction examination in October 1968.  This examination included a psychiatric evaluation which was reported to be normal.  On April 1, 1969, the appellant was brought to sick bay after he had been observed to be talking to himself.  He was restive and flailing wildly, and then fainted.  He was transferred to a hospital where he was observed to be confused, disorganized, and combative.  He was given medication and improved.  It was noted that there were no observed signs of neurosis,  psychosis, or chronic brain disease.  The appellant was diagnosed with transient stress reaction.  An Aptitude Board reviewed the appellant's records and found that the appellant had a low tolerance for minor emotional stress, had a history if inadequate response to emotional and cultural demands, had deficient performance in recruit training, and had a lifelong history of maladjustment and inefficiency.  It was recommended that the appellant be discharged as unsuitable for further training.  Upon service discharge, the appellant underwent a psychiatric evaluation, which was indicated to be normal.

After service, the appellant underwent various evaluations and treatment.  A June 1969 treatment note from Charity Hospital indicated that the appellant was admitted for a psychotic disorder.  He was indicated to be noncommunicative and appeared to be hallucinating.  In August 1969, the appellant was diagnosed at a VA hospital with paranoid-type schizophrenic reaction and anxiety reaction.  A VA report also indicated that the appellant applied to a VA hospital in May 1970.  At a psychiatric evaluation the appellant was diagnosed as catatonic versus paranoid schizophrenia.  The appellant was hospitalized in June 1970 and diagnosed with chronic undifferentiated schizophrenia.  The appellant was again hospitalized in July 1972 for paranoid schizophrenia.  Further subsequent treatment for schizophrenia was also noted in the record. 

In addition, the record contained several lay and other statements, including from the appellant, indicating that the appellant, prior to active service, was normal, but that after service he was nervous.   

Based on the evidence of record, the Board denied the claim.  In the Board's decision, the Board cited to, in pertinent part, 38 U.S.C. § 310, which stated that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C. § 310 (1982) [now 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010)].  The Board also cited to 38 U.S.C. §§ 312, 313, 337 (1982); 38 C.F.R. §3.307 (1982) [now 38 U.S.C.A. § 1112, 1113, 1137 (West 2002 & Supp. 2010); and 38 C.F.R. § 3.307 (2010)], which stated where a Veteran served continuously for ninety (90) days of more during a period of war or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of ten percent (10%) within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  Finally, the Board cited 38 U.S.C. § 4005 (1982); 38 C.F.R. 3.104(a), 19.118 (1982) [now 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104, 20.302 (2010)], which stated the law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to revision on the same factual basis.

The Board noted the evidence that was available to the RO at the time of its previous denial of service connection.  The Board found that the appellant had an episode of bizarre behavior on active duty and that, after a period of hospitalization and observation, he was diagnosed with transient stress reaction, which was noted by the Board to be, by its very nature, temporary.  The Board also noted that, at the time, it was specifically stated that neither neurosis nor psychosis was present.  The appellant was then found to have exhibited symptoms which could be reasonably regarded as psychotic in August 1969.  The Board then indicated that, if the appellant had served for ninety (90) days or more, these symptoms could have been considered for service connection on a presumptive basis.  But since he had not, that was not the case.  Lay evidence was also considered, but the Board found that the opinion of the previous RO decisions was well supported based on the available evidence of record.

Other evidence was considered that was submitted subsequent to the reopening of the claim.  Evidence of psychoses and neuroses was indicated to have been demonstrated as early as 1969.  However, these symptoms were noted after the appellant was discharged from the service and, because the appellant served for less than ninety (90) days, the provisions for presumptive service connection did not apply.  It was also noted that no opinion was provided by a physician that indicated that the appellant's current psychiatric disorders had their inception in service, and that there was otherwise no persuasive medical evidence to support that conclusion.  It was concluded that the evidence subsequent to the reopening of the claim did not present a new factual basis upon which to grant service connection for an acquired psychiatric disorder.

The appellant and his representative contend that the Board committed CUE in the June 1982 decision.  They contend that statutory presumptions were not applied.  Specifically, they assert that VA failed to consider and apply 38 U.S.C. § 311 (1982) [now 38 U.S.C.A. § 1111 (West 2002 & Supp. 2010)], contending that the appellant was not given the presumption of soundness. 

The Board notes that the June 1982 Board decision did consider and apply the pertinent statutory presumptions.  Further, the absence of a specific reference to, or failure to cite, a controlling regulation does not mean it was not considered.  See generally VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE if there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen, 9 Vet. App. at 421.

The appellant and his representative cited to 38 U.S.C. § 1111, although the basis of the argument that the appellant was not afforded the presumption of soundness is unclear since this regulation was not implicated in the Board's decision.  However, the appellant was afforded the presumption of soundness in the June 1982 Board decision.  There was no discussion regarding any pre-service psychiatric infirmity or disorder.  The appellant was implicitly provided the presumption of soundness and the denial of service connection was not made on the basis that the appellant had a preexisting defect, infirmity, or disorder which was not aggravated during service.  The denial was on the basis that the unappealed rating actions denying service connection for a nervous condition (schizophrenic reaction) were final as to the evidence considered and that a new factual basis was not presented for concluding that a schizophrenic reaction was incurred in or aggravated by service.  

The appellant and his representative also place emphasis on the facts in this case and appear to argue that these facts should warrant service connection.  However, the Board considered the service medical records and post service medical evidence and discussed that matter.  Therefore, the appellant and his representative are essentially arguing with how the Board weighed the probative value of the evidence of record.  To the extent that the they disagree with how VA weighed this evidence, mere disagreement with the weighing of medical evidence does not amount to CUE.  See Russell, 3. Vet. App. at 313-14; see also 38 C.F.R. § 20.1403(d).

In this case, The Board decision was based on the record and the law which existed at the time.  The Board weighed the evidence and applied the law and regulations in effect at that time to the facts of the case.  The correct facts were considered by the Board and the applicable laws and regulations were applied.  There was no undebatable error in that regard.

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the June 2, 1982 Board decision.  Accordingly, the appellant's motion is denied.


ORDER

The Board's June 2, 1982 denial of service connection for a nervous disorder was not clearly and unmistakably erroneous, and the appeal is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


